Citation Nr: 0117206	
Decision Date: 06/27/01    Archive Date: 07/03/01	

DOCKET NO.  00-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the claim of entitlement to waiver of an overpayment 
of pension benefits in the amount of $10,695.00 was timely 
filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination from the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In correspondence dated November 8, 1998, the VA 
attempted to notify the veteran of an overpayment.  The RO 
also attempted to inform the veteran that a request for 
waiver of recovery of the overpayment could be made at any 
time within 180 days.

2.  There is evidence that the November 8, 1998, 
correspondence was not sent to the veteran's last known 
address.  

3.  A request for waiver of recovery of the overpayment was 
received by VA, but has been lost.


CONCLUSION OF LAW

In light of the fact that it is unclear if the veteran ever 
received notice of the amount of the overpayment in November 
1998, the Board finds that a timely filed claim for waiver of 
recovery of the overpayment of pension benefits has been 
received from the veteran.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks waiver of recovery of an overpayment of VA 
pension benefits.

In August 1998, the VA received information that the veteran 
was receiving benefits from the Social Security 
Administration (SSA).  

On November 8, 1998, the VA attempted to contact the veteran 
and noted that he owed the VA $10,695.00.  The veteran at 
that time was informed that he had 180 days to request a 
waiver of this overpayment.  The VA sent this letter to 
"General Delivery" in Portland, Oregon (using the veteran's 
believed zip code).  It appears that this notice may have 
reached the veteran.  However, this is not clear.  

An August 1998 Report of Contact lists a specific Post Office 
box number address for the veteran.  There is no indication 
that November 8, 1998, correspondence was mailed to this 
address.  

In a notation dated October 1998, it was indicated that an 
August 1998 rating determination from the RO was sent to an 
address the veteran gave in July 1998.  There is no 
indication that the November 8, 1998, notice was ever sent to 
this address.

In June 1999, the Debt Management Center (DMC) contacted the 
RO and stated that the veteran had contacted their office by 
letter on June 11, 1999.  The veteran indicated that he 
disagreed with this decision.  A copy of the letter from the 
veteran was not provided.

In a letter from the RO to the veteran, dated October 1999, 
it is indicated that on July 12, 1999, the DMC received his 
notice of disagreement appealing the "response."  It was 
asked that the veteran send another notice of disagreement to 
the RO in Portland.  It is reported that the RO had reviewed 
the veteran's claims folder and could not locate his original 
notice of disagreement.  This notice of disagreement 
concerned the overpayment that was created on November 8, 
1998.

In a September 1999 report of contact, it is indicated that 
the veteran requested a waiver two months ago (approximately 
July 1999).  

Within the claims folder are indications that the veteran did 
not receive letters sent to him at the general delivery 
address.  An empty envelope with the general delivery address 
stamped "return to sender" is associated with the veteran's 
claims file.

Analysis

In June 1999, the RO noted that under 38 U.S.C.A. § 5302(a) 
(West 1991) and 38 C.F.R. § 1.963(b) (2000), an application 
for waiver must be made within 180 days from the date of 
notification of the indebtedness.  The RO states that the 
veteran was previously notified of his indebtedness, the 
right to request waiver, and the 180-day time limit for 
filing an application for waiver.  It was also stated that as 
a result of this time limit imposed by both statute and 
regulation, the RO must deny his request for waiver because 
he failed to submit an application for waiver within 180 days 
from this date of this notification.

As the U.S. Court of Appeals for Veterans Claims (Court) has 
held in Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that government officials 'have 
properly fulfilled their official duties.'"  However, based 
on the evidence cited above, the Board finds little basis to 
conclude that the veteran ever received the November 1998 
notification regarding his debt to the VA.  There is evidence 
that correspondence sent to the general delivery address was 
returned.  It appears that on November 8, 1998, the VA did 
have in its possession at least one other more current 
address than the general delivery address used by the DMC at 
that time.  The fact that the VA has apparently lost the 
alleged July 1999 notice of disagreement also serves to 
undermine the presumption of regularity.   In light of these 
facts, the Board finds that the veteran filed a timely 
request for waiver.




ORDER

A timely filed claim for waiver of recovery of the 
overpayment of compensation benefits was received from the 
veteran.



REMAND

As the Board has found that the veteran has filed a timely 
claim for a waiver of recovery of the overpayment of pension 
benefits, the RO must now address the issue of whether the 
veteran is entitled to such a waiver.  This issue must be 
addressed by the RO in the first instance.  In evaluating 
this case as a whole, the Board must note that recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions impose the following obligations on the 
Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2.  After any additional appropriate 
development has been accomplished, the RO 
should readjudicate the claim of 
entitlement to an overpayment for 
nonservice-connected pension benefits in 
the amount of $10,695.  The veteran is 
advised that any additional claims will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and takes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

